 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KORY T. O’BRIEN,                                  No. 1:20-cv-01553-NONE-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    OGLETREE, et al.,                                 DISMISSAL OF CERTAIN CLAIMS AND
                                                        DEFENDANTS
15                       Defendants.
                                                        (Doc. No. 11)
16

17           Plaintiff Kory T. O’Brien is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19           On March 15, 2021, the assigned magistrate judge screened plaintiff’s first amended

20   complaint and issued findings and recommendations that this action proceed on plaintiff’s first

21   amended complaint for retaliation in violation of the First Amendment against defendants

22   Ogletree and Costa. (Doc. No. 11.) The magistrate judge further recommended that all other

23   claims and defendants, including the request for injunctive relief, be dismissed from this action

24   based on plaintiff’s failure to state claims upon which relief may be granted. (Id.) The findings

25   and recommendations were served on plaintiff and contained notice that any objections were to

26   be filed within fourteen (14) days after service. (Id. at 8–9.) No objections have been filed, and

27   the deadline to do so has expired.

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1. The findings and recommendations issued on March 15, 2021, (Doc. No. 11), are

 6               adopted in full;

 7          2. This action shall proceed on plaintiff’s first amended complaint, filed February 5,

 8               2021, (Doc. No. 9), against defendants Ogletree and Costa for retaliation in violation

 9               of the First Amendment;

10          3. All other claims and defendants, including the request for injunctive relief, are

11               dismissed from this action for failure to state claims upon which relief may be granted;

12               and

13          4. This action is referred back to the magistrate judge for proceedings consistent with this

14               order.

15
     IT IS SO ORDERED.
16

17      Dated:     May 6, 2021
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                       2
